UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Magnetek, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. N49 W13650 Campbell Drive Menomonee Falls, Wisconsin53051 September 16, 2009 Dear Shareholder: It is our pleasure to invite you to the 2009 Annual Meeting of Shareholders of Magnetek, Inc., which will be held on Thursday, November 5, 2009 at 10:00 a.m. Central Standard Time. During the meeting, we will discuss the items of business described in the attached Notice of Annual Meeting of Shareholders and Proxy Statement. There will also be a report on Magnetek’s business operations and an opportunity to ask questions. A representative of Ernst & Young LLP, Magnetek’s independent registered public accounting firm for fiscal year 2009, will also be present and will have the opportunity to make a statement to our shareholders and respond to questions. We hope you can personally attend the meeting and vote your shares. If you are unable to do so, it is still important that your shares be represented and we urge you to promptly sign, date and return the enclosed Proxy Card, or to vote by telephone or by Internet by following the instructions on the enclosed Proxy Card. Your vote, regardless of the number of shares you own, is important. If you are unable to attend the meeting, we hope you will listen to it live over the Internet by accessing the “Investor Relations” page of our web site, www.magnetek.com. Slides used at the meeting and audio of the report of operations will be maintained on our web site as long as its content remains timely. Sincerely, Mitchell I. Quain Chairman of the Board of Directors Peter M. McCormick President and Chief Executive Officer NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Time: Thursday, November 5, 2009, 10:00 a.m. Central Standard Time Place: Magnetek Corporate Offices N50 W13775 Overview Drive Menomonee Falls, Wisconsin, 53051 Items of Business: 1) Election of the persons nominated herein to the Board of Directors; 2) Ratification of the appointment of Ernst & Young LLP as Magnetek’s independent registered public accounting firm for fiscal year 2010; 3) Approval of Second Amended and Restated 2004 Stock Incentive Plan of Magnetek, Inc., and; 4) Transaction of other business that may properly come before the meeting. Who Can Vote: Anyone who held shares of common stock of Magnetek, Inc., at the close of business on September 9, 2009 (the “Record Date”). For ten days prior to the Annual Meeting, a list of shareholders entitled to vote at the Annual Meeting will be available for inspection in the offices of the Vice President Legal Affairs and Corporate Secretary, N49 W13650 Campbell Drive, Menomonee Falls, Wisconsin 53051 during business hours each weekday. The list will also be available at the Annual Meeting. Annual Report: A copy of Magnetek’s Annual Report for the fiscal year ended June 28, 2009, including the report on Form 10-K, without exhibits, is enclosed with this Notice of Annual Meeting and Proxy Statement. The Annual Report on Form 10-K, with exhibits, which has been filed with the Securities and Exchange Commission, can be accessed through direct links to the SEC filings on the Magnetek web site at www.magnetek.com in the “Investor Relations” section. Upon request, Magnetek will, without charge, send its shareholders an additional copy of the Annual Report on Form 10-K (with financial statements and related schedules) for fiscal 2009. The request must be directed to the attention of the Corporate Secretary of Magnetek, Inc., N49 W13650 Campbell Drive, Menomonee Falls, Wisconsin, 53051. Method of Voting: Your vote is important and may be cast in any of the following ways: 1) Mark, sign, date and return the enclosed Proxy Card in the postage-paid envelope (no additional postage is necessary if mailed in the United States); 2) Vote in person at the Annual Meeting; 3) Vote by telephone by following the instructions on the Proxy Card; or 4) Vote via the Internet by following the instructions on the Proxy Card. MAGNETEK, INC. 2 PROXY STATEMENT TABLE OF CONTENTS Page Voting Information 1 Proposal No. 1—Election of Directors 4 Proposal No. 2—Ratification of the Appointment of Independent Registered Public Accounting Firm 5 Proposal No. 3—Approval of Second Amended and Restated 2004 Stock Incentive Plan of Magnetek, Inc 7 Corporate Governance Principles 15 Compensation Committee Interlocks and Insider Participation 18 Relationships and Related Transactions 18 Standing Committees of the Board 19 Beneficial Ownership of Magnetek, Inc. Common Stock by Directors, Officers and Certain Other Owners 24 Compensation Discussion and Analysis 27 Executive Compensation 35 Summary Compensation Table 35 All Other Compensation Table 36 Grants of Plan-Based Awards in Fiscal Year Table 37 Outstanding Equity Awards at Fiscal Year End Table 38 Option Exercises and Stock Vested for Fiscal Year Table 39 Pension Benefits for Fiscal Year Table 39 Change in Control and Other Agreements Table 40 Director Compensation 40 Director Compensation for Fiscal Year Table 41 Report of the Compensation Committee 42 Report of the Audit Committee 42 Section 16(A) Beneficial Ownership Reporting Compliance 43 PROXY STATEMENT Magnetek, Inc.’s Board of Directors solicits the enclosed Proxy to give all of the shareholders of record of Magnetek, Inc. (referred to herein as “Magnetek” or the “Company”) an opportunity to vote on the matters set forth in the preceding Notice of Annual Meeting of Shareholders. The Annual Shareholders’ Meeting (“Annual Meeting”) will be held on Thursday, November 5, 2009, at 10:00 a.m. Central Standard Time, at Magnetek’s Corporate Offices, N50 W13775 Overview Drive, Menomonee Falls, Wisconsin, 53051. This Proxy Statement and the accompanying Proxy Card were first mailed to shareholders on or about September 16, 2009. Important Notice Regarding the Availability of Proxy Materials for the Shareholders Meeting to be held on November 5, 2009.The Notice of Annual Meeting of Shareholders, Proxy Statement and 2009 Annual Report are available at www.magnetek.com in the “Investor Relations” section under “Proxy Online.” Voting Information Who Can Vote: Voting rights are vested exclusively in holders of Magnetek,Inc.’s common stock, par value $.01, who held stock as of theclose of business on September 9, 2009 (the “Record Date”). As of the close of business on the Record Date, there were 31,111,146shares of common stock outstanding. Shareholders are entitled to one vote for each share of common stock held on any matter that properly comes before the shareholders at the Annual Meeting. Ways to Vote: Shareholders may vote in person at the Annual Meeting, by Proxy, by telephone or via the Internet. To vote by Proxy, simply mark the enclosed Proxy Card, date and sign it and return it in the postage-paid envelope provided. Doing so authorizes the individuals named as Proxy Holders on the Proxy Card to vote your shares according to your instructions. Proxy Cards that are signed and returned without voting instructions will be voted by the Proxy Holders in favor of each proposal. The Proxy Holders will vote at their discretion on other matters that properly come before the shareholders at the Annual Meeting. You may also vote via telephone or the Internet by simply following the instructions on the enclosed Proxy Card. If you need directions to the Annual Meeting location, call the Company at (800) 288-8178. Revocation of Proxy. At any time before the meeting, you may revoke your Proxy by (a) signing another Proxy Card with a later date and returning it prior to the meeting, (b) attending the meeting in person to cast your vote, or (c) casting your vote via telephone or the Internet on a date later than the date on your Proxy Card. Quorum and Counting of Votes. To establish a quorum necessary to conduct business at the Annual Meeting, a majority of the outstanding shares of common stock must be represented. Votes may be cast in favor of the proposals, may be withheld, or you may abstain from voting on a particular item, except with respect to the election of Directors. Votes withheld from the election of any Director will be excluded entirely from the vote and will have no effect on the election. Directors are elected by a plurality of the votes cast and shares may not be voted cumulatively for the election of Directors. A majority of the votes cast is necessary to ratify the appointment of the independent registered public accounting firm for fiscal year 2010 and for the approval of the Second Amended and Restated 2004 Stock Incentive Plan of Magnetek, Inc. Abstentions will be counted as present for purposes of establishing a quorum with respect to the item on which the abstention is noted and will have the effect of a negative vote. Broker non-votes occur when shares are held in “street” form through a broker or similar market intermediary rather than in the shareholder’s own name. The broker or other intermediary is authorized to vote the shares on routine matters, such as the 1 election of Directors, but may not vote on non-routine matters without the beneficial shareholder’s express authorization. Broker non-votes are counted for purposes of determining the presence of a quorum for the election of Directors, but under Delaware law are not counted for purposes of determining the votes cast on any non-routine proposal. Proposals. The following proposals will be submitted by the Company for a vote of the shareholders at this year’s Annual Meeting. Proposal 1: Election of Directors. Each current member of the Board of Directors is recommended for re-election to the Board and has agreed to stand for re-election. If elected, they will each serve a one-year term until the next Annual Meeting or until a successor is elected and qualified in the event that their services as a Director terminate prior to the next meeting of shareholders for some unforeseen reason. If unforeseen circumstances make it necessary for the Board of Directors to substitute another person in place of any of the below nominees, the Proxy Holders will vote shares cast in favor of that nominee for the substitute. Detailed information about each of the below-named nominees is provided in the section titled “Election of Board of Directors” on pages 4 and 5 of this Proxy Statement: David A. Bloss, Sr.
